 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00050-KJM-AC
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $408,750.00 IN U.S.                ALLEGING FORFEITURE
     CURRENCY,
15
                    Defendant.
16

17          The United States and potential claimant Li Qiu Lin (“Lin”), by and through their counsel, submit
18 the following Stipulation and Order pursuant to the Court’s prior order in this case. The seizure forming

19 the basis for this matter took place in 2018 and the parties acknowledge the many extensions to the

20 forfeiture deadline given the COVID-19 pandemic, ongoing settlement negotiations, and a thorough

21 investigation into the various business entities and complicated business transactions involved in this

22 seizure. In recent weeks, the parties have engaged in productive settlement negotiations concerning the

23 transactions and parties involved in the seizure. Accordingly, the parties seek only a brief thirty-day

24 extension and believe that this will be the final request.

25                                                  Good Cause
26          The seizures in this case stem from an investigation and resulting seizure at the Sacramento
27 airport of currency from the potential claimant. The potential claimant was traveling to Sacramento from

28 Queens, New York with a family member to purportedly purchase a home in the Sacramento area. The
                                                   1
                                                                               Stipulation and Order to Extend Time
 1 cash they carried in their luggage totaled $408,750.00 and is alleged to have originated from a series of

 2 complicated business transactions involving several small businesses selling goods and services in the

 3 Sacramento area. A drug dog trained to identify the odor of narcotics on currency subsequently

 4 positively alerted to the cash transported from New York to Sacramento.

 5          Accordingly, the United States has committed substantial resources and time reviewing the

 6 claims, transaction reports, bank documents, financial reports, investigative documents, and other records

 7 in this case, including employment reports. Further, discussions to resolve factual inquiries involving the

 8 businesses and settlement movement require coordination and layers of conversation amongst many

 9 parties, including the claimant and business associates. Although this case was referred to the U.S.

10 Attorney’s Office two years ago, the office has essentially been on an “at home” model since mid-March

11 2020 and therefore all discussions, negotiations, and approval conferences have occurred remotely.

12 Thus, the COVID-19 pandemic has had a significant impact on the timing of this case and progressing

13 the settlement negotiations in this matter.

14                                                  Stipulations

15          1.      On or about December 11, 2018, claimant Lin filed a claim in the administrative forfeiture

16 proceedings with the Drug Enforcement Administration with respect to the Approximately $408,750.00

17 in U.S. Currency (hereafter “defendant currency”), which was seized on October 15, 2018.

18          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

19 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

20 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

21 than the claimant has filed a claim to the defendant currency as required by law in the administrative

22 forfeiture proceeding.

23          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

24 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

25 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

26 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of the

27 parties. That deadline was March 11, 2019.

28          4.      By Stipulation and Order filed March 6, 2019, the parties stipulated to extend to May 10,
                                                        2
                                                                                Stipulation and Order to Extend Time
 1 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 2 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 3 forfeiture.

 4          5.      By Stipulation and Order filed May 17, 2019, the parties stipulated to extend to July 9,

 5 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          6.      By Stipulation and Order filed July 3, 2019, the parties stipulated to extend to September

 9 9, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          7.      By Stipulation and Order filed September 10, 2019, the parties stipulated to extend to

13 November 8, 2019, the time in which the United States is required to file a civil complaint for forfeiture

14 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

15 subject to forfeiture.

16          8.      By Stipulation and Order filed November 6, 2019, the parties stipulated to extend to

17 January 7, 2020, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

19 subject to forfeiture.

20          9.      By Stipulation and Order filed January 9, 2020, the parties stipulated to extend to March

21 7, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

22 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

23 forfeiture.

24          10.     By Stipulation and Order filed March 10, 2020, the parties stipulated to extend to May 7,

25 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

26 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

27 forfeiture.

28          11.     By Stipulation and Order filed May 12, 2020, the parties stipulated to extend to July 6,
                                                        3
                                                                                Stipulation and Order to Extend Time
 1 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 2 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 3 forfeiture.

 4          12.     By Stipulation and Order filed July 20, 2020, the parties stipulated to extend to September

 5 4, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          13.     By Stipulation and Order filed September 8, 2020, the parties stipulated to extend to

 9 November 3, 2020, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          14.     By Stipulation and Order filed November 24, 2020, the parties stipulated to extend to

13 December 3, 2020, the time in which the United States is required to file a civil complaint for forfeiture

14 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

15 subject to forfeiture.

16          15.     By Stipulation and Order filed December 7, 2020, the parties stipulated to extend to

17 January 4, 2021, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

19 subject to forfeiture.

20          16.     By Stipulation and Order filed December 29, 2020, the parties stipulated to extend to

21 March 5, 2021, the time in which the United States is required to file a civil complaint for forfeiture

22 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

23 subject to forfeiture.

24          17.     By Stipulation and Order filed April 20, 2021, the parties stipulated to extend to May 4,

25 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

26 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

27 forfeiture.

28          18.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend
                                                        4
                                                                                Stipulation and Order to Extend Time
 1 to June 4, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 2 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 3 subject to forfeiture.

 4          19.     Accordingly, the parties agree that the deadline by which the United States shall be

 5 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 6 alleging that the defendant currency is subject to forfeiture shall be extended to June 4, 2021.

 7    Dated:      5/04/2021                                PHILLIP A. TALBERT
                                                           Acting United States Attorney
 8

 9                                                         /s/ Kevin C. Khasigian
                                                           KEVIN C. KHASIGIAN
10                                                         Assistant U.S. Attorney
11

12    Dated:      5/03/2021                                /s/ Isaac Safier
                                                           ISAAC SAFIER
13                                                         Attorney for Li Qui Lin
                                                           (As authorized via phone)
14

15          The court grants the stipulation, ECF No. 29, extending the deadline for the United States to file a
16 civil complaint for forfeiture to June 4, 2021. This is the fifteenth extension over the course of two years,

17 further extension will not be granted without a showing of good cause.

18          IT IS SO ORDERED.
19 DATED: May 12, 2021.

20

21

22

23

24

25

26

27

28
                                                          5
                                                                                Stipulation and Order to Extend Time
